Citation Nr: 0403475	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C. § 1151 
for nerve damage to the left arm claimed as a result of VA 
medical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran served on active duty from August 1976 to 
September 1979. 

In April 1999, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm as a result of VA medical treatment.  
In rating decisions dated June 1999, October 1999 and 
February 2000, the RO denied the claim.  The veteran did not 
disagree with those denials.

In May 2000, the veteran submitted VA treatment reports 
pertinent to his claim of entitlement to compensation under 
38 U.S.C. § 1151 for nerve damage to the left arm as a result 
of VA medical treatment.  The RO interpreted this submission 
as an attempt to reopen the previously denied claim.  In a 
June 2000 rating decision the RO declined to reopen the 
claim, finding that new and material evidence had not been 
received.  

In August 2001, the veteran submitted additional medical 
evidence; the RO found that the evidence submitted was not 
pertinent to the claimed left arm disorder.  In November 
2001, the veteran submitted VA treatment records which were 
pertinent to the left arm claim; the RO interpreted this as 
an attempt to reopen the claim.  In a December 2002 rating 
decision, the RO reopened the claim and proceeded to deny it 
on the merits.  The veteran disagreed with the December 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2003.  




FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
nerve damage to the left arm as a result of VA medical 
treatment.

2.  The evidence associated with the claim file subsequent to 
the February 2000 rating decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying entitlement to 
compensation under 38 U.S.C. § 1151 for nerve damage to the 
left arm as a result of VA medical treatment is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2003).

2.  Since the February 2000 decision, new and material 
evidence has been received, and so the claim of entitlement 
to compensation under 38 U.S.C. §  1151 for nerve damage to 
the left arm as a result of VA medical treatment is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to 
compensation on the basis of VA treatment pursuant to 
38 U.S.C. § 1151, which was originally denied by the RO in 
February 2000. 

The Board points out that although the RO reopened the claim 
in December 2002 and adjudicated the claim on the merits, in 
the April 2003 statement of the case (SOC), the RO stated 
that the claim was not reopened as new and material evidence 
had not been submitted.  The Board finds, however, that the 
veteran has not been prejudiced by this apparent 
contradiction.  Whether reopened by the RO or not, the Board 
must itself examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
1999, October 1999, February 2000, June 2000 and December 
2002 rating decisions, and by the April 2003 SOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would make reasonable 
efforts to help him get any relevant evidence, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Also, in June 2003 the RO sent the veteran another letter 
which specifically notified him of evidence necessary to 
reopen a final claim.  That letter properly notified the 
veteran that he was responsible for submitting such evidence.

The Board finds that together these document properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to reopen and 
substantiate the claim, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the July 2002 letter requested a response within 60 
days and the June 2003 letter requested a response within 30 
days, they both also expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2002, prior to the 
expiration of the one-year period following the July 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  Cf.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003) [holding generally that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence].  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the July 2002 letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the notice was sent 
prior to adjudication of the issue by the RO.  Therefore, the 
Board finds that the veteran was notified properly of his 
statutory rights.

While the June 2003 notice was not sent prior to adjudication 
by the RO, the Board finds that the veteran has not been 
prejudiced by this.  In essence, the July 2002 notice letter 
satisfied the requirements of the VCAA.  The RO sent the June 
2003 letter to ensure that the veteran understood the 
requirements for reopening a claim as opposed to 
substantiating a claim.  As will be discussed in more detail 
below, the Board has reopened the claim, therefore, to the 
extent that the veteran did not receive adequate notice of 
the requirements for reopening a claim, there has in fact 
been prejudice to him.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent law and regulations

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that although the RO did not find the 
evidence submitted on August 24, 2001 pertinent to the left 
arm claim, such evidence included findings related to the 
cervical spine, which has been noted as a potential cause of 
the veteran's left arm symptoms.  Accordingly, the Board 
finds that this evidence is pertinent to the claim and treats 
August 24, 2001 as the date of receipt of the request to 
reopen.  As will be discussed immediately below, this date is 
significant with respect to the version of the law which will 
be applied to the veteran's claim.

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  The 
veteran filed his claim to reopen on August 24, 2001, before 
this date.  Therefore, the former version of the law, 
discussed immediately below, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

§ 1151 claims

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Analysis

In essence, the veteran contends that injections of Haldol 
administered by VA medical personnel caused nerve damage in 
his left arm.

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to compensation 
under 38 U.S.C. 1151 for nerve damage to the left arm.  

The medical evidence of record consists primarily of VA 
clinical records.  At the time of the unappealed February 
2000 rating decision, the evidence showed numerous complaints 
of pain in the left arm which the veteran attributed to 
injections he was regularly receiving.  Objective findings 
were mostly normal, including cervical spinal findings and 
wrist x-rays.  Potential diagnoses included wrist arthralgia 
and tardive dyskinesia; however, neither diagnosis was 
confirmed.  

The evidence essentially showed that the veteran had been 
receiving Haldol injections in his left arm and that he 
complained of symptoms that he attributed to those 
injections.  The evidence did not establish that the veteran 
had incurred additional disability as a result of VA 
treatment or that the proximate cause of such additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  

Since filing to reopen his claim, the evidence received 
includes a treatment report from January 1998, showing 
objective evidence of rigidity in the veteran's left arm, 
particularly at the wrist.  The examiner did not make a 
specific finding as to the cause, but stated that he would 
like to change the injection site.  He diagnosed tardive 
dyskinesia.  A May 1998 report shows a finding of repetitive 
contractions of the upper extremities, consistent with the 
previously diagnosed tardive dyskinesia.  However, 
examinations in July 1997 and June 2002 appear to attribute 
the veteran's symptoms to side-effects of the Haldol, rather 
than the injection itself.  The July 1997 report diagnosed 
extrapyramidal side-effects.  The June 2002 examination 
report also included a diagnosis of mild to moderate 
extrapyramidal signs, probably secondary to psychotropics.  
It further found no evidence of dyskinesia, no neurological 
or cervical spinal etiology for the arm pain, and a finding 
of possible somatization or anxiety surrounding the 
injections.  

This evidence, while not conclusive on any point, raises the 
possibility that the veteran has additional disability and 
that injections administered by VA may have caused the 
additional disability, both elements which were lacking at 
the time of the February 2000 decision.  This evidence is, in 
the opinion of the Board, new and material evidence with 
respect to the issue of entitlement to compensation under 
38 U.S.C. § 1151 for nerve damage to the left arm.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm is reopened.

Duty to assist

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, as discussed above, at this point the Board must 
determine whether VA's statutory duty to assist the veteran 
in the development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

For reasons which are discussed in detail in the REMAND 
section below, the Board believes that there is a reasonable 
possibility that further assistance on the part of VA would 
aid the veteran in substantiating his claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm is reopened; to this extent only, the 
appeal is allowed.







CONTINUED ON NEXT PAGE



REMAND

In May 2003, the veteran's representative submitted 
additional records pertinent to the adjudication the issue on 
appeal.  The RO did not readjudicate the issue in light of 
the new evidence and did not issue a supplemental statement 
of the case (SSOC) subsequent to its receipt.  There is no 
waiver of initial RO consideration of record.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board also notes that the medical evidence is in conflict 
with respect to the question of whether the veteran has any 
additional disability which is attributable to VA treatment.  
A January 1998 report provides a diagnosis of tardive 
dyskinesia and provides a possible attribution of the 
disorder to the site of the veteran's Haldol injections.  
Reports in July 1997 and June 2002 suggest that the veteran's 
symptoms may have a psychiatric origin.  The Board finds that 
the evidence of record is insufficient to make an informed 
decision on the claim and that an examination of the veteran 
and medical opinion on this matter is therefore necessary.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be afforded an 
examination by a physician familiar with 
the administration of Haldol and 
qualified to identify potential side-
effects of the medication.  The examiner 
is asked to review the claims folder in 
conjunction with his examination of the 
veteran's left upper extremity.  
?	The examiner is asked to identify 
any current disability of the left 
upper extremity and provide an 
opinion as to whether any disability 
identified is at least as likely as 
not attributable to VA medical 
treatment, to include injections of 
Haldol.  If another source of a left 
upper extremity disability is 
identified, it should be described. 
?	If any left upper extremity is 
identified, the examiner is asked to 
state an opinion as to whether the 
record reflects carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA medical personnel in furnishing 
health care to the veteran.  If any 
left upper extremity disability 
identified is a common and expected 
side-effect of the treatment 
provided by VA, or conversely if any 
such disability is unforeseeable, 
this should be stated.

A report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  After accomplishing any additional 
development it deems to be necessary, VBA 
should review the evidence of record and 
readjudicate the veteran's claim of 
entitlement to compensation under 
38 U.S.C. § 1151 for nerve damage to the 
left arm.  If the claim remains denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



